Citation Nr: 1550961	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for carotid artery dissection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. P.T.


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1992 to August 1992, October 1998 to March 1999, and March 2003 to May 2003.  He also had several periods of inactive duty training (IDT), including from March 28 to 30, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement to service connection for carotid artery dissection.

The Veteran and one of his treating doctors, Dr. P.T., testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the claims file.

The RO determined that the Veteran's active service treatment records were unavailable.  However, it appears that the RO may have mistakenly requested records from the U.S. Army for the Veteran's active service dates, rather than the U.S. Air Force.  See August 2012 VA Memo.  While these records are not necessary to determine this appeal, the RO should make appropriate attempts to obtain the Veteran's Air Force service treatment records if he raises any additional claims.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The weight of the evidence shows that the Veteran's carotid artery dissection is a current disability that is the result of an injury incurred in the line of duty during inactive duty training.




CONCLUSION OF LAW

The criteria for service connection for carotid artery dissection have been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Active service includes any period of inactive duty training, during which disability or death is incurred or aggravated by injury in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6; Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).  VA may not award service connection for diseases incurred or aggravated in the line of duty during inactive duty training, save for acute myocardial infarction, cardiac arrest, or a cerebrovascular accident.   See 38 U.S.C.A. § 101(24);  Barksdale v. Nicholson, 25 Vet. App. 116, *3 (2007).

To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran alleges that he incurred a "range of motion" injury while lifting and moving items during inactive duty training from March 28 to 30, 2008.  See Veteran Statement dated April 2009 (VBMS Military Personnel Record dated 11/22/2010); Statement of Medical Examination & Duty Status dated July 2009 (VBMS Military Personnel Records dated 10/27/2008, pg. 4-5).  An artery had been pulled away from his neck, disruptng blood flow.  Reportedly, the Veteran's neurologist found that the injury occurred through vigorous, rapid movements with a lot of vertical and horizontal motion.  The Veteran has stated that the injury must have occurred during his inactive duty training, because he does not engage in vigorous physical tasks at home or in his sedentary desk job.  Id.  He reports that after this injury, he began to suffer from headaches, dizziness, and difficulty with concentration and short-term memory.  Id.; Hearing Transcript at 15.  He was diagnosed in September 2008 with a carotid artery dissection with two pseudoaneurysms.  See Private Treatment Records (VBMS entry dated 5/11/2010, pg. 13).  Subsequent medical records show recurring headaches and dizziness, as well as memory and concentration impairment.  See, e.g., Private Treatment Records dated October 2008 & December 2010 (VBMS entry dated 5/11/2010, pg. 4, 8); VA Treatment Records dated August 2012 (VBMS entry dated 8/8/2012, pg. 1).

The Veteran's private treatment records note an increase in headaches eight months prior to August 2008, which would have predated his March 2008 inactive duty training.  See VBMS entry dated 5/11/2010, pg. 10.  Department Of Defense records also note a prescription for migraine medication as early as 2002.  See VA Treatment Records (VBMS entry dated 8/8/2012, pg. 8).

The Veteran's treating neurologist, Dr. A.T., wrote in a December 2008 letter:

The time of onset of the events cannot be identified.  It can very well occur spontaneously.  As far as prognosis is concerned, the change does not appear to be producing any symptoms.  The dissection can remain static, can progress spontaneously, or can get worse with extreme physical activity[,] particularly neck manipulation.  At the same time, there is no effect of routine physical activity such as walking, climbing, or running on the above mentioned findings.  If the dissection progressed, [it] can cause [a] stroke, but the progression is not limited to any specific factor alone by itself.  At least at this point the patient is not limited physically from any activity point of view[,] except as mentioned above[,] extreme neck or head manipulation or movement does increase chance of dissection even in the patient with no dissection.

See VBMS entry dated 5/11/2010, pg. 6.  

However, in a formal line of duty investigation, the Washington Army National Guard determined that the Veteran incurred a dissection of carotid artery injury while in the line of duty.  See Statement of Medical Examination & Duty Status dated July 2009 (VBMS Military Personnel Records dated 10/27/2008, pg. 4-5).  According to the report:

The [Veteran] was providing support to a training exercise which required lifting and moving heavy equipment, furniture, boxes, ammunition, and weapons on and off of military vehicles and up and down stairs for 6-7 hours a day for 3 consecutive days.  After the exercise, the [Veteran] experienced a continual increase in dizziness and migraine headaches over the next several months. 

Id.

The Veteran was afforded a VA examination in November 2010.  The examiner opined that the Veteran had a diagnosis of status post-acute left carotid artery dissection.  The examiner found no objective factors or findings of cardiac complications due to the artery condition.  The Veteran reported subjective factors of dizziness, fatigue, and debilitating migraines.

At the Board hearing, Dr. P.T., one of the Veteran's treating doctors and a specialist in vascular diseases, explained that a dissection is a tearing in a blood vessel.  See Hearing Transcript at 8.  When dissections are very severe, they can develop pseudoaneurysms, which is akin to a hole in the vessel wall.  Id. at 9.  Pseudoaneurysms pose a risk for rupture or a full stroke.  Id.  He stated that dissections are spontaneous in some cases, and are traumatic most commonly.  Id. at 9-10.  Dr. P.T. opined it was "very likely" that the Veteran's dissection was not spontaneous, but was caused by something.  Id. at 11.  He said that given the Veteran's severe dissection and pseudoaneurysms, an injury incurred by moving items from a truck during the Veteran's inactive training would fit the category of trauma he had.  Id. at 10.  He stated that "the trauma of lifting actually is fairly typical because you have a high pressure and then you turn your head in a way that can cause these things."  Id. at 11.  Dr. P.T. also stated that headaches, dizziness, and cognitive symptoms, like short-term memory issues, can be caused by these kind of dissections.  Id. at 15.

Dr. A.K., another of the Veteran's treating providers, wrote in a September 2012 letter:

He has daily severe migraine headaches that are caused by increased intercranial pressure from a carotid artery dissection.  He had the carotid artery dissection while serving in the military.  He has a very strong potential for stroke.  He is unable to do physical labor due to the increased risk of stroke and he is unable to do sedentary work due to the chronic debilitating migraines.  He is unable to concentrate or focus with the migraines.

See VBMS entry dated 10/2/2012.

In addition, the Veteran has submitted lay statements from his coworker, supervisor, and spouse.  The statements attest to his difficulty performing complex tasks because of his inability to concentrate, as well as his inability to do physical tasks, such as yardwork or housework, due to his headaches and increased susceptibility to stroke.  See VBMS Buddy/Lay Statements dated 6/7/2010. 

In August 2013, the Veteran underwent a pipeline flow diverter treatment for two dissecting aneurysms on his left vertebral artery related to the carotid artery dissection.  See February 2014 Letter from Dr. P.T. (VBMS entry dated 4/28/2014). 

After a full review of the evidence, the Board finds that it is a least as likely as not that the Veteran suffered a carotid artery dissection due to an injury that was incurred during inactive duty training, and that his current diagnosis of carotid artery dissection is related to this injury.  The Board finds the statements of Dr. P.T. and Dr. A.K. associating the Veteran's carotid artery dissection with his incident lifting heavy objects during inactive duty training to be probative.  Dr. P.T. reviewed the Veteran's medical records and fully explained his rationale.  Similarly, Dr. A.K., as the Veteran's treating doctor, would be familiar with his medical history and is credible to opine as to the etiology of his carotid artery dissection.  In addition, after a full investigation, the Washington Army National Guard determined that the carotid artery dissection was an injury incurred in the line of duty.  While Dr. A.T. opined that the time of onset could not be identified, this is outweighed by two other doctors' opinions and the National Guard's finding relating the injury to the Veteran's inactive duty training.  Moreover, even if the Veteran had a history of migraines prior to his carotid artery dissection, he has consistently stated that his headaches worsened after his injury.  The Board finds the Veteran's statements and lay witnesses' statements regarding his symptoms to be credible.  

Thus, in light of the evidence of record, including the Veteran's service personnel records, private treatment records, VA treatment records, hearing testimony, and the lay statements of record, the Board affords the Veteran the benefit of the doubt and finds that an award of service connection is warranted for carotid artery dissection.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for carotid artery dissection is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


